Citation Nr: 9901266	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-17 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of wounds, right and left eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had Vietnam Era and post-Vietnam Era service.

This appeal arises from a December 1996 rating action, and 
timely filed notice of disagreement (NOD).  

The veteran provided testimony before a traveling member of 
the Board, sitting at Oakland, California, in September 1998.


REMAND

The veteran sustained a scleral puncture to the right eye in 
August 1970, by a small pin less that 1 millimeter, with 
penetration about ½ inch into the eye.  No suture was 
required.  He complained of blurred vision.  In October 1970 
he was diagnosed with vitreous hemorrhage and macular edema, 
OD (right eye), and following hospitalization and evaluation 
in November 1970, the pertinent diagnosis was presumed 
steroidal induced transient ocular hypertension, OD.  An 
October 1976 ophthalmology record noted penetrating foreign 
bodies to both eyes, the right eye in 1970, and left eye (OS) 
in 1971.  Available service medical records do not reflect 
injury to the left eye.  

VA examination in May 1977 showed visual acuity of 20/50, 
both eyes, correctable with glasses to 20/25, both eyes.  The 
pertinent diagnosis was compound hyperopic astigmatism, 
bilateral.  

In January 1995 the veteran was diagnosed with type II 
diabetes, newly diagnosed.  He complained of floaters, both 
eyes, in September 1996.

VA eye examination in November 1996 revealed visual acuity in 
the right eye, uncorrected, to be J19 near, and 20/200 (or 
perhaps 20/220) far.  Corrected vision in the right eye was 
20/20, near and far.  For the left eye visual acuity, 
uncorrected, was J18 near, and 20/200 far.  Corrected vision 
in the left eye was 20/20, near and far.  There were no 
entries for present diplopia.  Visual field testing was 
performed, with no deficit found.  The diagnoses were 
peripheral retinal scar, OD, and presbyopia.

Private ophthalmology records for September 1996 show that 
the veteran stated that his eyes were about the same; 
floaters and flashes, diabetic.  The impression was 
chronic diplopia after service connected injury in 
military.  

In hearing testimony in September 1998, the veteran reported 
having constant double vision, blurred vision, floaters, 
flashes, and headaches, related to his eye injuries in 
service, Transcript (T.) pp. 5, and 11.

The crux of this matter is whether the claimant now has 
visual impairment due to his service connected disability 
involving an eye injury.  There is no adequate medical 
evidence which resolves that question one way or the other 
and it is clearly a question on which medical evidence is 
required.  Accordingly, in order to fulfill its statutory 
duty to assist the veteran and adequately develop his claim, 
the Board believes that further development, as specified 
below, is required.  See 38 U.S.C.A. § 5107(a).  Accordingly, 
the case is remanded to the RO for the following actions.

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion concerning the etiology of his 
reported floaters, flashes, blurred 
vision, and double vision would be 
helpful.  The RO, with the help of the 
veteran, should secure all records of eye 
treatment since September 1996.

2.  The veteran should be provided eye 
examination by an appropriate specialist, 
to include measurement of muscle function 
using a Goldman Perimeter Chart, to chart 
areas of diplopia, if any.  All other 
necessary special studies and tests are 
to be accomplished, in accordance with 
the VA Physician's Guide for Disability 
Evaluation Examinations.  Following the 
examination and a review of the record, 
the examiner should provide an opinion as 
to the degree of medical probability that 
any current visual defect, to include any 
diplopia, floaters, or other eye 
pathology, if found, is causally related 
to service or the service connected 
disability.  The rationale for the 
opinions should be stated.  If the 
requested opinion cannot be provided 
without resort to speculation, it should 
be so stated.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner prior to 
the examination.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1996), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet.App. 566 (1991).

Thereafter, the case should be reviewed.  If the benefit 
sought remains denied, the veteran and his representative 
should be provided with a supplement statement of the case 
and be given opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.  
By this action, the Board intimates no opinion legal or 
factual as to the ultimate determination warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
